DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 2014/0367883 A1).
	Regarding claim 1, Hatakeyama discloses a thermally conductive insulating sheet (“thermally conductive sheet”, e.g. “thermally conductive sheet” 100: e.g. ¶¶ [0011] – [0433]) which includes an uncured and/or semi-cured binder resin (R) material which is a thermosetting resin (“polymer matrix”: e.g. ¶¶ [0011], [0020], [0025], [0059], [0073] – [0120], [0133], [0182], [0198], [0222], [0223], [0230], [0315], [0319], [0320]).
	Hatakeyama does not explicitly state a complex viscosity in the temperature range of 100°C to 200°C is 10,000 Pa-s to 150,000 Pa-s, a ratio (α/β) of a maximum value (α) to a minimum value (β) of the complex viscosity in this temperature range is 1.0 to 4.0, or a flow value defined by the formula Flow 
	However, Hatakeyama discloses a complex viscosity in a temperature range of 20°C to 150°C is 300 Pa-s to 50,000 Pa-s is desirable since processability—or, synonymously, formability—of the thermally conductive insulating sheet is improved (“complex shear viscosity η*” e.g. ¶¶ [0202], [0204]).  Hatakeyama at least in part discloses the thermally conductive insulating sheet is required to form tight contacts with surface irregularities when using the thermally conductive insulating sheet as an adhering material in composite members (e.g. ¶¶ [0002], [0020], [0021], [0025], [0028], [0056], [0123] – [0182], [0190], [0201], [0223], [0224], [0233] – [0238], [0246], [0255], [0259], [0264], [0277], [0293], [0296], [0298], [0301], [0304], [0307], [0312], [0313], [0315] – [0319], [0323] – [0329], [0433]; particularly ¶ [0201] for descriptions of irregularities).  More particularly, since heat up to at least 200°C is used to bond and cure the thermally conductive insulating sheet in the composite member (e.g. ¶¶ [0223], [0224], [0235], [0315], [0316]), one of ordinary skill in the art would have appreciated the viscosity needs to remain within a useful range for performing bonding and curing later on.  At a minimum, the complex viscosities highlighted above provide one of ordinary skill in the art with direction on the consideration of useful complex viscosities.
	Furthermore, as stated previously, Hatakeyama desires complex viscosities within the range highlighted above in order to have favorable processability and formability.  Accordingly, one of ordinary skill in the art would have further appreciated decreases in the complex viscosity as temperature increases within the temperature range of 100°C to 200°C should be minimized in order to maintain said processability and formability, i.e. a ratio (α/β) of a maximum value (α) to a minimum value (β) of the complex viscosity should be minimized.  Since viscosity decreases with temperature, one of ordinary skill in the art would have appreciated the minimum value for the ratio (α/β) is 1, and values of the ratio (α/β) closer thereto are more favorable to processability and formability.
	As to the flow value, as stated previously, Hatakeyama seeks a thermally conductive insulating sheet which conforms to irregularities in parts of composite members with tight contacts.  However, in the 
	In view of Hatakeyama’s descriptions above, one of ordinary skill in the art would have been motivated to control the complex viscosity and flow value features of the thermally conductive insulating sheet in order to ensure the necessary bonding and thermal conductivity is achieved in a composite member using the thermally conductive insulating sheet.  Furthermore, Hatakeyama discusses the features of a “material component” comprising the binder resin (R) used to form the thermally conductive insulating sheet as well as their effects on processability and formability—particularly viscosity or flow, bonding, or thermal conductivity during and after manufacture—of the thermally conductive sheet which one of ordinary skill in the art would have employed in order to determine suitable complex viscosity and flow value properties (e.g. ¶¶ [0058] – [0333]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide Hatakeyama’s thermally conductive insulating sheets with a complex viscosity in a temperature range of 100°C to 200°C of 10,000 Pa-s to 50,000 Pa-s, a ratio (α/β) of a maximum value (α) to a minimum value (β) of the complex viscosity in this temperature range is 1.0 to 4.0, and a flow value defined by the formula Flow value (%) = W2/W1 x 100 being 90% to 100%, where W1 is a mass of a 50 mm-square thermally conductive insulating sheet, and W2 is a mass of a 50 mm-square heated and 
	Regarding claim 2, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, it would have been obvious to provide Hatakeyama’s thermally conductive insulating sheets with the complex viscosity in a temperature range of 100°C to 200°C of 27,000 Pa-s to 50,000 Pa-s, the ratio (α/β) of a maximum value (α) to a minimum value (β) of the complex viscosity in this temperature range is 1.0 to 2.5, and the flow value between 95% to 100%.  One of ordinary skill in the art would have made these provisions in order to provide a thermally conductive insulating sheet advantageous in processability and formability when used as a bonding material in a composite member, namely by exhibiting viscosity and flow characteristics suitable for the conformity with irregularities in features of the composite member as well as useful thermal conductivity therein.
	Regarding claim 3, in addition to the limitations of claim 1, Hatakeyama discloses the binder resin (R) is, e.g., a thermosetting polyurethane resin (e.g. ¶¶ [0073], [0074]).
	Regarding claim 4, in addition to the limitations of claim 1, Hatakeyama discloses the thermally conductive insulating sheet further includes a thermally conductive insulating filler (F) (“boron nitride particles” and optionally other “inorganic microparticles”: e.g. ¶¶ [0010], [0011], [0018], [0020], [0024], [0025], [0049], [0053], [0059] – [0072], [0117], [0119], [0120], [0184] – [0187], [0198], [0226], [0230], [0253], [0318] – [0320], [0356], [0357], [0372], [0378], [0398], [0399], [0414], [0420], [0422]).
	More specifically, Hatakeyama describes boron nitride having a particular average particle size above a certain size have the effect of reducing thermal conductivity (e.g. ¶¶ [0065] – [0067]) and therefore would have been understood as exhibiting thermal conductivity.

	Regarding claim 5, Hatakeyama discloses a composite member in which a heat dissipation base substrate is adhered to at least one surface of a heat generating member including a heat generating part that is able to generate heat via a thermally conductive insulating film comprising a cured material of a binder resin (R), which is formed of a heated and pressed product of the thermally conductive insulating sheet as discussed in the 35 U.S.C. 103 rejection of claim 1 (“heat dissipation object” adhered to a surface of an “electronic element” via the “thermally conductive sheet”, where the “thermally conductive sheet” is heated and pressed: e.g. ¶¶ [0002], [0020], [0021], [0025], [0028], [0056], [0123] – [0182], [0190], [0223], [0224], [0233] – [0238], [0246], [0255], [0259], [0264], [0277], [0293], [0296], [0298], [0301], [0304], [0307], [0312], [0313], [0315] – [0319], [0323] – [0329], [0433]).
	Regarding claim 6, in addition to the limitations of claim 5, Hatakeyama discloses the thermally conductive insulating film has a porosity of 0.03 or less (e.g. ¶¶ [0015], [0197] – [0200]).
	In the instant specification, porosity can be defined as 1 – (measured density of the thermally conductive insulating sheet)/(theoretical density of the thermally conductive insulating sheet) (e.g. ¶ [0111]).  Hatakeyama as written states porosity is 100 x (measured density)/(theoretical density) (e.g. ¶ [0198]).  As written, if the measured density and the theoretical density are the same, then the porosity is calculated as 100%.  Given Hatakeyama intentionally applies heat and pressure (e.g. ¶¶ [0002], [0020], [0021], [0025], [0028], [0056], [0123] – [0182], [0190], [0223], [0224], [0233] – [0238], [0246], [0255], [0259], [0264], [0277], [0293], [0296], [0298], [0301], [0304], [0307], [0312], [0313], [0315] – [0319], [0323] – [0329], [0433]) to form a thermally conductive sheets having significant density (e.g. ¶ [0195]), one of ordinary skill in the art would have understood Hatakeyama’s goal for reduced porosity (e.g. ¶¶ [0025], [0230], [0319], [0320], [0332]) indicates the disclosed porosity of 3.0 vol% or less (e.g. ¶¶ [0015], [0197]) in fact describes a thermally conductive insulating sheet with a measured density approaching or at the theoretical density.  Hatakeyama’s Fig. 21 is a representative example demonstrating as much (e.g. ¶ [0196]).  Therefore, a porosity of 100% per Hatakeyama’s written calculation method suggests the complete absence of material.  Stated another way, a porosity of 0 vol.% (a minimum Hatakeyama 
	Hatakeyama’s range for the porosity lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 7, in addition to the limitations of claim 5, Hatakeyama discloses the heat generating member includes a power semiconductor element (e.g. ¶¶ [0002], [0233] – [0238], [0323] – [0329], [0433]).
	Regarding claim 8, in addition to the limitations of claim 2, Hatakeyama discloses the binder resin (R) is, e.g., a thermosetting polyurethane resin (e.g. ¶¶ [0073], [0074]).
	Regarding claim 9, in addition to the limitations of claim 2, Hatakeyama discloses the thermally conductive insulating sheet further includes a thermally conductive insulating filler (F) (“boron nitride particles” and optionally other “inorganic microparticles”: e.g. ¶¶ [0010], [0011], [0018], [0020], [0024], [0025], [0049], [0053], [0059] – [0072], [0117], [0119], [0120], [0184] – [0187], [0198], [0226], [0230], [0253], [0318] – [0320], [0356], [0357], [0372], [0378], [0398], [0399], [0414], [0420], [0422]).
	More specifically, Hatakeyama describes boron nitride having a particular average particle size above a certain size have the effect of reducing thermal conductivity (e.g. ¶¶ [0065] – [0067]) and therefore would have been understood as exhibiting thermal conductivity.
	As to the other “inorganic microparticles”, Hatakeyama discloses exemplary species therefor include silicon carbide, silica, and aluminum oxide (e.g. ¶ [0070]).  Such species are disclosed as thermally conductive fillers in the instant specification (e.g. ¶¶ [0025], [0037]).
	Regarding claim 10, Hatakeyama discloses a composite member in which a heat dissipation base substrate is adhered to at least one surface of a heat generating member including a heat generating part that is able to generate heat via a thermally conductive insulating film comprising a cured material of a binder resin (R), which is formed of a heated and pressed product of the thermally conductive insulating 
	Regarding claim 11, in addition to the limitations of claim 10, Hatakeyama discloses the thermally conductive insulating film has a porosity of 0.03 or less (e.g. ¶¶ [0015], [0197] – [0200]).
	In the instant specification, porosity can be defined as 1 – (measured density of the thermally conductive insulating sheet)/(theoretical density of the thermally conductive insulating sheet) (e.g. ¶ [0111]).  Hatakeyama as written states porosity is 100 x (measured density)/(theoretical density) (e.g. ¶ [0198]).  As written, if the measured density and the theoretical density are the same, then the porosity is calculated as 100%.  Given Hatakeyama intentionally applies heat and pressure (e.g. ¶¶ [0002], [0020], [0021], [0025], [0028], [0056], [0123] – [0182], [0190], [0223], [0224], [0233] – [0238], [0246], [0255], [0259], [0264], [0277], [0293], [0296], [0298], [0301], [0304], [0307], [0312], [0313], [0315] – [0319], [0323] – [0329], [0433]) to form a thermally conductive sheets having significant density (e.g. ¶ [0195]), one of ordinary skill in the art would have understood Hatakeyama’s goal for reduced porosity (e.g. ¶¶ [0025], [0230], [0319], [0320], [0332]) indicates the disclosed porosity of 3.0 vol% or less (e.g. ¶¶ [0015], [0197]) in fact describes a thermally conductive insulating sheet with a measured density approaching or at the theoretical density.  Hatakeyama’s Fig. 21 is a representative example demonstrating as much (e.g. ¶ [0196]).  Therefore, a porosity of 100% per Hatakeyama’s written calculation method suggests the complete absence of material.  Stated another way, a porosity of 0 vol.% (a minimum Hatakeyama discloses: e.g. ¶¶ [0015], [0197]) would imply the measured density is zero, which is non-sensical.  Based on the values for porosity and the goals of reducing porosity, the examiner observes Hatakeyama more accurately defines porosity as 100 x (1 – (measured density)/(theoretical density)).  Thus, for the porosity of 3.0 vol.% or less Hatakeyama discloses (e.g. ¶¶ [0015], [0197]), a porosity calculated in the same manner as suggested in the instant specification is 0.03 or less.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 12, in addition to the limitations of claim 10, Hatakeyama discloses the heat generating member includes a power semiconductor element (e.g. ¶¶ [0002], [0233] – [0238], [0323] – [0329], [0433]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783